Order entered April 15, 2015




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-15-00230-CV

       GREAT AMERICAN LLOYDS INSURANCE COMPANY, ET AL., Appellants

                                                V.

                    VINES-HERRIN CUSTOM HOMES L.L.C., ET AL., Appellees

                          On Appeal from the 44th Judicial District Court
                                      Dallas County, Texas
                               Trial Court Cause No. DC-03-6903

                                            ORDER
        We GRANT appellant’s April 13, 2015 unopposed motion to transfer records.           We

DIRECT the Clerk of this Court to transfer the clerk’s record, two supplemental clerk’s records,

reporter’s record, and supplemental reporter’s record from appellate cause number 05-10-00007-CV

into this appeal.

                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE